Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-7, 12-17, and 19-20 are currently pending.

Election/Restrictions
Applicant’s election without traverse of Claims 1-7, 12-17, and 19-20 in the reply filed on November 23, 2022 is acknowledged.
Claims 8-11 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/22.

Priority
The Acknowledgment is made of applicant’s claim for priority under provisional Application No. 62/903,134, filed on September 20, 2019.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations:
“an actuator having first and second pivot arms extending in opposing directions” in claim 7, line 4
“each actuator having a pair of pivot arms extending in opposing directions” in claim 13, lines 10-12
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and its depending claims 2-7 and 12 are rejected because claim 1 recites the limitation “the upper link pivotably connected to a mounting bracket with a mounting pin via the mounting hole” in lines 2-4 and “the actuator arm pivotably connected to the frame via the mounting pin” in line 13. However, these limitations are unclear because the recitations of “a mounting pin” in lines 2-4 appears to be a different component from “the mounting pin” in line 13. Therefore, “the mounting pin” in line 13 cannot claim antecedent basis to “a mounting pin” in lines 2-4. The examiner suggests changing “a mounting pin” in lines 2-4 to read “an upper mounting pin” and changing “the mounting pin” in line 13 to read “an actuator mounting pin”. For examination purposes, the limitations have been construed as stated above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 6298792 B1), in view of Powell (US 4583465 A).
Regarding claim 1, Jackson teaches (Fig. 1-7): A system, comprising: an upper link (24) comprising a mounting hole (frame pin aperture 17) and an upper link pivot hole (hole for cylinder pin 44; Fig. 4-5), the upper link (24) pivotably connected to a mounting bracket (frame 20) with an upper mounting pin (frame pin 21)(Fig. 2) via the mounting hole (17)(col. 3, lines 33-36), the mounting bracket (20) comprising a mounting plate (20) having a top and bottom surface (Fig. 2-4), the mounting bracket (20) configured to be secured to a vehicle (col. 3, lines 28-30); and a lower link (26) comprising an attachment hole (cam aperture 64) and 
a lower link pivot hole (plate connecting pivot aperture 75), the lower link (26) pivotably connected to a frame (axle tube 32 and box 30) with an attachment pin (block pin 28) via the attachment hole (64)(col. 5, lines 55-58; Fig. 4); and 
an actuator (hydraulic cylinder assembly 34) comprising an actuator body (cylinder 36) and an arm (piston rod 38), the arm (38) configured to extend from and recede into the actuator body (36)(col. 4, lines 11-19), the arm (38) comprising a mounting pin (pin 42) at a free end (Fig. 4), the actuator arm (38) pivotably connected to the frame (30, 32) via an actuator mounting pin (42)(Fig. 2-3), the actuator (34) configured to move the frame (30, 32) from a first position (retracted position; Fig. 2) to a second position (extended position; Fig. 3) relative to the mounting bracket (20), wherein the upper link (24) rotates about the actuator mounting pin (42) from a first position (Fig. 2) to a second position (Fig. 3) of the upper link (24) and the lower link (26) rotates about the attachment pin (28) from a first position (Fig. 2) to a second position (Fig. 3) of the lower link (26).
Jackson teaches (Fig. 2-4): the actuator body (36) comprises a pivot pin (cylinder pin 44) configured to be received in the upper link pivot hole (hole for cylinder pin 44; Fig. 4-5), and an additional pivot pin (46) to be received in holes (56a, 75) of the upper and lower links respectively (Fig. 4), but does not explicitly teach that the same pivot pin of the actuator body is also to be received in the lower link pivot hole to pivotably connect the upper link and the lower link. 
However, Powell teaches another railway wheel apparatus, wherein (Fig. 3-6): an actuator body (cylinder 31a) comprising a pivot pin (pin 19; col. 2, lines 55-64) configured to be received in a lower link pivot hole (hole of toggle 13) and the upper link pivot hole (hole of toggle 15) to pivotably connect the upper link (15) and the lower link (13)(col. 2, lines 26-28). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Jackson to modify the pivot connection between the upper link and the lower link to be the same pivot pin of the cylinder and eliminate the additional pivot pin between the two links, as taught by Powell, to reduce the number of pins needed for the pivotable movements between the links and the cylinder. 
Regarding claim 4, Jackson and Powell teach the elements of claim 1, as stated above. Jackson further teaches (Fig. 1-7): the mounting bracket (20) comprises: a mounting tube (tube below mounting bracket 20; Fig. 4) secured to or into the bottom surface of the mounting plate (20), the upper link (24) connected to the mounting bracket (20) via the mounting tube (Fig. 2-3).
Regarding claim 7, Jackson and Powell teach the elements of claim 1, as stated above. Jackson further teaches (Fig. 1-7): the upper link (24) is a first upper link (24) and the lower link (26) is a first lower link (26), the system further comprising: an actuator (36) having first (46) and second (46) pivot arms extending in opposing directions (Fig. 4), each pivot arm (44, 45) being the pivot pin (44, 45) on a first and second side of the actuator (34)(Fig. 2); a second lower link (27), respectively; and a second upper link (25), wherein the first (24) and second (25) upper links are mounted on the first (46) and second (46) pivot arms of the actuator (34).
Jackson teaches (Fig. 2): first (26) and second lower links (27), but does not explicitly teach that the first and second lower links are pivotably mounted on the first and second pivot arms of the actuator, respectively. Jackson also does not explicitly teach that the first (26) and second lower (27) links are positioned between the first (24) and second (84) upper links and the actuator (34). 
However, Powell further teaches a railway wheel apparatus, wherein (Fig. 3-6): first (13a) and second (13b) lower links are pivotably mounted on first and second pivot arms (19) of an actuator (25) (col. 2, lines 55-64; col. 2, lines 26-30), and wherein the first (13a) and second lower (13b) links are positioned between the first (15a) and second (15b) upper links and the actuator (34). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Jackson to modify the pivot connection between the upper link and the lower link to be the same pivot pin of the cylinder, as taught by Powell, to reduce the number of pins needed for the pivotable movements between the links and the cylinder.
It also would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Jackson to modify the first and second lower links to be positioned between the first and second upper links and the actuator, as taught by Powell, as a simple matter of design choice that would allow for a larger mounting bracket to connect with the vehicle.  
Regarding claim 13, Jackson teaches (Fig. 1-7): A rear guide wheel assembly (Fig. 1-3), comprising: a railgear (Fig. 2-4) comprising a pair of guidewheels (16), an axle (33), and a first (30) and a second axle saddle block (94) attached at opposite ends of the axle (33)(Fig. 2-4); an attachment frame (axle tube 32) configured to connect to the axle saddle blocks (30, 94) of the railgear; a mounting bracket (20) configured to attach to a vehicle (col. 3, lines 28-30); a plurality of upper links (24, 84) pivotably connected to the mounting bracket (20)(Fig. 2-3); a plurality of lower links (26, 88) pivotably connected to the attachment frame (32)(Fig. 2-3); and at least two independent actuators (36, 37) configured to facilitate movement of the railgear between a deployed position (Fig. 3) and stowed position (Fig. 2), each actuator (36, 37) having a pair of pivot arms (44, 45) extending in opposing directions. 
Jackson does not explicitly teach that said lower links connected to said upper links via said pivot arms.
However, Powell teaches a railway wheel apparatus, wherein (Fig. 3-6): first (13) and second (14) lower links are pivotably mounted on first (19) and second (20) pivot arms of an actuator (25, 31) (col. 2, lines 55-64; col. 2, lines 26-30). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Jackson to modify the pivot connections between the upper links and the lower links to be the same pivot pins of the cylinder, as taught by Powell, to reduce the number of pins needed for the pivotable movements between the links and the cylinder.  
Regarding claim 15, Jackson and Powell teach the elements of claim 13, as stated above. Jackson further teaches (Fig. 1-7): the mounting bracket (20) comprises a mounting plate (20), a first and second mounting tube (tubes below mounting bracket 20; Fig. 4), the mounting plate (20) comprising a top and bottom surface (Fig. 2-4), the first mounting tube (first tube below mounting bracket 20; Fig. 4) attached to the bottom surface at a first end portion of the mounting plate (20)(Fig. 4), the second mounting tube (second tube below mounting bracket 20; Fig. 4) attached to the bottom surface at a second end portion of the mounting plate (20)(Fig. 4). 
Jackson further teaches (Fig. 2-3): a first and second support plate (supporting structures above the mounting plate 20 at each end; Fig. 2-3), wherein the first support plate attached to the top surface of the mounting plate is spaced apart from and facing the second support plate (Fig. 2-3), but does not explicitly teach that the first and second support plates are configured to receive fasteners to secure the rear guide wheel assembly to the vehicle.
However, Powell teaches another railway wheel apparatus, wherein (Fig. 2-4): a mounting bracket (7) comprising a first (4) and second (5) support plate, wherein the first support plate (4) is attached to the top surface of the mounting plate (7) is spaced apart from and facing the second support plate (5)(Fig. 2-3), wherein the first (4) and second (5) support plates are configured to receive fasteners (bolts 6) to secure the rear guide wheel assembly to the vehicle (frame 3 of the vehicle)(col. 2, lines 14-18; Fig. 4). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Jackson to include fasteners on the first and second support plates, as taught by Powell, to secure the guide wheel assembly to the frame of the vehicle. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 6298792 B1), in view of Powell (US 4583465 A) and Letukas (US 20170151847 A1).
Regarding claim 2, Jackson and Powell teach the elements of claim 1, as stated above. Jackson further teaches (Fig. 1-7): the upper link (24) comprises a plate with a first and a second facing surface (Fig. 4), and the plate is shaped with a first flat edge (Fig. 2), but does not explicitly teach that the first flat edge is configured to abut the bottom surface of the mounting plate (20) when the upper link is in the first position. 
However, Letukas teaches a railgear guide unit, wherein (Fig. 4): an upper link (214a) comprises a plate shaped with a first flat edge (Fig. 4) configured to abut the bottom surface of a mounting plate (205) when the upper link is in a first position (compressed position)(para. 0036, lines 23-27). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Jackson to allow a first flat edge of the upper link plate to abut a bottom surface of the mounting plate when the upper link is in the first position, as taught by Letukas, to ensure that the upper link does not pivot extensively past an upper threshold that would damage the pivot joints between the links and the cylinder. 

Allowable Subject Matter
Claims 3, 5-6, 12, 14, 16-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and if all claim objections and rejections in view of 35 USC § 112 second paragraph are overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 3 and 14, the prior art fails to teach that the lower link comprises a stop mounted on a first facing surface of the lower link, the stop comprising: a first position stop surface configured to engage a second flat edge of the upper link to stop movement of the upper link when the upper link is in the first position; a second position stop surface configured to engage a third flat edge of the upper link when the upper link is in the second position; and a rotation stop surface configured to abut a surface of the attachment pin extending outwardly from the attachment hole of the lower link. While Jackson teaches (Fig. 2-5): a locking shoulder (62) on the upper link plates (24, 25, 84, 86) to engage a locking element (60) that may then be inserted into these coinciding first and second locking apertures (56a, 56b) to secure the elements of the pivotal links against relative movement while extended (col. 5, lines 8-11), the examiner finds no obvious reason to modify the locking shoulder such that the shoulder is mounted on a first facing surface of the lower link, and wherein the shoulder comprises a first position stop surface configured to engage a second flat edge of the upper link to stop movement of the upper link when the upper link is in the first position; a second position stop surface configured to engage a third flat edge of the upper link when the upper link is in the second position; and a rotation stop surface configured to abut a surface of the attachment pin extending outwardly from the attachment hole of the lower link. Such a modification would require improper hindsight reasoning. 
Regarding claim 5 and its depending claim 6, the prior art fails to teach that the frame comprises an attachment plate, the attachment plate comprising an actuator mounting hole and a lower link mounting hole, the actuator mounting hole configured to receive the mounting pin of the actuator arm, the lower link mounting hole configured to receive the attachment pin to pivotably secure the lower link to the frame via the attachment hole of the lower link. While Jackson teaches (Fig. 2-4): a frame (30, 32) comprises an attachment plate (mounting plates plate 40) with an actuator mounting hole for attaching to receive a mounting pin (42) of the actuator arm (38, 39)(Fig. 2-4), the examiner finds no obvious reason to modify the attachment plate to also include a lower link mounting hole that is configured to receive an attachment pin to pivotably secure the lower link to the frame via the attachment hole of the lower link. Such a modification would require improper hindsight reasoning. 
Regarding claim 12, the prior art fails to teach an automatic mechanical lock, the automatic mechanical lock comprising an upper lock device and a lower lock device, the upper lock device attached to the bottom surface of the mounting plate, the lower lock device attached to the frame, the upper lock device configured to receive the lower lock device and at least a portion of the frame. While Jackson teaches (Fig. 2-5): a locking shoulder (62) on the upper link plates (24, 25, 84, 86) to engage a locking element (60) that may then be inserted into these coinciding first and second locking apertures (56a, 56b) to secure the elements of the pivotal links against relative movement while extended (col. 5, lines 8-11), the examiner finds no obvious reason to modify the locking device to be an automatic mechanical lock, wherein the automatic lock comprises an upper lock device and a lower lock device, the upper lock device attached to the bottom surface of the mounting plate, the lower lock device attached to the frame, the upper lock device configured to receive the lower lock device and at least a portion of the frame. Such a modification would require improper hindsight reasoning. 
Regarding claim 16, the prior art fails to teach the attachment frame comprises a first and second attachment plate, a first and second side plate, and a bottom plate, wherein the first and second attachment plates are positioned spaced apart in parallel, the first and second side plates are positioned in parallel at opposite ends of the first and second attachment plates forming walls of the attachment frame, wherein the attachment frame is configured fit over the first and second axle saddle blocks. While Jackson further teaches (Fig. 1-7): the attachment frame (32) comprises a first and second attachment plate (40), a first (30) and second (94) side plate, wherein the first and second attachment plates (40) are positioned spaced apart in parallel (Fig. 4), the examiner finds no obvious reason to modify the attachment frame of Jackson to include a bottom plate, wherein the first and second side plates are positioned in parallel at opposite ends of the first and second attachment plates forming walls of the attachment frame, and wherein the attachment frame is configured fit over the first and second axle saddle blocks. Such modifications would require improper hindsight reasoning. 
Regarding claim 17, the prior art fails to teach that each attachment plate of the attachment frame has a set of first and second position holes aligned vertically at opposite end portions of each attachment plate, each axle saddle block has a saddle hole which extends through said axle saddle block, the saddle hole configured to receive a positioning pin to connect the railgear to the attachment frame through the set of first position holes or the set of second positions holes. While Jackson further teaches (Fig. 1-7): two attachment plates (40) of an attachment frame (32), wherein each axle saddle block (30, 94) has a saddle hole (holes for block pins 28, 92) which extends through said axle saddle block (30, 94)(Fig. 4), the saddle hole (holes for block pins 28, 92) configured to receive a positioning pin (28, 92) to connect the railgear to the attachment frame (32), the examiner finds no obvious reason to modify the two attachment plates such that they each have a set of first and second position holes aligned vertically at opposite end portions of each attachment plate, wherein the set of first and second position holes are configured to receive the positioning pins of the axle saddle blocks. Such a modification would require improper hindsight reasoning and a complete redesign of Jackson’s attachment frame. 
Regarding claim 19, the prior art fails to teach that the at least two independent actuators comprise a first and a second actuator, wherein the first actuator actuates at a first speed and the second actuator actuates at a second speed such that the railgear is configured to be shifted off-center between the first and second position and is configured to be centered when reaching the second position. While Jackson further teaches (Fig. 1-7): the at least two independent actuators (34, 35) comprise a first and a second actuator (34, 35), the examiner finds no obvious reason to modify the actuators such that the first actuator actuates at a first speed and the second actuator actuates at a second speed such that the railgear is configured to be shifted off-center between the first and second position and is configured to be centered when reaching the second position. Such a modification would require improper hindsight reasoning. 
Regarding claim 20, the prior art fails to teach an upper locking device is attached to the mounting bracket, the upper locking device comprising: a detent box tube comprising a plurality of side walls and a first and second box cap positioned at a first and second end of the detent box tube, each of the first and second box cap comprising a center aperture configured to receive a detent catch, the detent catch comprising a detent head and a detent seat, the detent catch positioned in the center aperture of each of the first and second box cap such that the detent seat faces an interior of the detent box tube and the detent catch is secured at the detent head on an exterior surface of each of the first and second detent box caps with an anti-rotation plate, the detent seats of attached to the first and second detent box cap are positioned facing each other; and a lower locking device is attached to the frame, the lower locking device comprising: a first seat tube comprising a first end portion with a first diameter and a second end portion with a second diameter, the first seat tube being hollow and configured to contain at least a first detent and a first spring, the spring configured to apply pressure to the first detent such that the first detent protrudes from a first tube rim in a first end of the first seat tube; a second seat tube comprising a first end portion with a third diameter and a second end portion with the second diameter, the second seat tube being hollow and configured to contain at least a second detent and a second spring, the second spring configured to apply pressure to the second detent such that the second detent protrudes from a second tube rim in a first end of the second seat tube; a joint connector having an interior diameter configured to receive the second end portion of the first seat tube and the second end portion of the second seat tube; and a shaft collar, wherein the attachment frame includes a first and a second attachment plate, each of the first and second attachment plates having an interior and exterior surface, each of the first and second attachment plates comprise a large hole and a small hole; the first attachment plate arranged parallel to the second attachment plate such that the interior surfaces are facing each other and the large hole on the first attachment plate is aligned with the small hole of the second attachment plate, and wherein the lower locking device is configured to be received in the attachment frame such that the first portion of the first seat tube passes through the large hole of the first attachment plate to be seated from the interior in the small hole of the second attachment plate and the first end portion of the second seat tube is seated in the large hole of the first attachment plate, the lower locking device secured in position by the shaft collar. 
	While Jackson teaches (Fig. 2-5): a locking shoulder (62) on the upper link plates (24, 25, 84, 86) to engage a locking element (60) that may then be inserted into these coinciding first and second locking apertures (56a, 56b) to secure the elements of the pivotal links against relative movement while extended (col. 5, lines 8-11), the examiner finds no obvious reason to modify Jackson’s two-piece locking device such that it comprises:
an upper locking device is attached to the mounting bracket, the upper locking device comprising: a detent box tube comprising a plurality of side walls and a first and second box cap positioned at a first and second end of the detent box tube, each of the first and second box cap comprising a center aperture configured to receive a detent catch, the detent catch comprising a detent head and a detent seat, the detent catch positioned in the center aperture of each of the first and second box cap such that the detent seat faces an interior of the detent box tube and the detent catch is secured at the detent head on an exterior surface of each of the first and second detent box caps with an anti-rotation plate, the detent seats of attached to the first and second detent box cap are positioned facing each other; and 
a lower locking device is attached to the frame, the lower locking device comprising: a first seat tube comprising a first end portion with a first diameter and a second end portion with a second diameter, the first seat tube being hollow and configured to contain at least a first detent and a first spring, the spring configured to apply pressure to the first detent such that the first detent protrudes from a first tube rim in a first end of the first seat tube; a second seat tube comprising a first end portion with a third diameter and a second end portion with the second diameter, the second seat tube being hollow and configured to contain at least a second detent and a second spring, the second spring configured to apply pressure to the second detent such that the second detent protrudes from a second tube rim in a first end of the second seat tube; a joint connector having an interior diameter configured to receive the second end portion of the first seat tube and the second end portion of the second seat tube; and a shaft collar, wherein the attachment frame includes a first and a second attachment plate, each of the first and second attachment plates having an interior and exterior surface, each of the first and second attachment plates comprise a large hole and a small hole; the first attachment plate arranged parallel to the second attachment plate such that the interior surfaces are facing each other and the large hole on the first attachment plate is aligned with the small hole of the second attachment plate; and
wherein the lower locking device is configured to be received in the attachment frame such that the first portion of the first seat tube passes through the large hole of the first attachment plate to be seated from the interior in the small hole of the second attachment plate and the first end portion of the second seat tube is seated in the large hole of the first attachment plate, the lower locking device secured in position by the shaft collar
 Such a modification would require improper hindsight reasoning. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-9873441-B1: Teaches a first end 235a of the first centering cylinder 235 is pivotally coupled to the base 202 via a second one of the pins 204b;  A second opposing end 235b of the first centering cylinder 235 is pivotally coupled to the first centering arm 225 via a pin 237;  , the first centering cylinder 235 is pivotally coupled to the first centering arm 225 at a portion of the first centering arm 225 between the first end 225a and the opposing second end 225b such that the first centering arm 225 is able to rotate and pivot about the first pin 204a and the first base axis V.sub.b1 during, for example, operation of the first centering cylinder 235 (e.g., when the first centering cylinder 235 extends or contracts/retracts).
US-20180370309-A1: Teaches the hydraulic cylinder 15 pushes onto the swivel 14 which swivably connects at least some of the arms at the linkage hinge 13; in FIGS. 4A and 4B, the automatic locking system comprises a locking slot 50 in a wall 59 of the mounting assembly 40, a locking cylinder 2 connecting the triple linkage 12 for preventing it to fold or unfold and actuating a cam having a locking pin 25 confined in the locking slot 50, and a hydraulic circuit powering the locking cylinder 2 and the deployment cylinder 15. 
US-20190263205-A1: Teaches a rail gear system for attachment to the frame rails of a truck that readily accommodates the span of the frame rails. The system including an axle tube, a pivot tube, first and second spring sub-systems, and a pivot bar with an actuator plate mounted to the pivot bar; Frame rail mounting brackets are secured to the two frame rails of the truck; A primary actuator is employed to elevate the axle tube off of the rails and adjustment of the width of the frame rails is accomplished by movement of the bushings along both the pivot tube and pivot bar until the desired separation between the frame rail mounting brackets is achieved; In order to lock the rail gear 10 into an on-rail or off-rail position, a locking assembly is provided. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 9:00am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        12/12/22